312 So. 2d 553 (1975)
Stephen MUSS and Charles H. Rosenberg, Etc., et al., Appellants,
v.
CITY OF MIAMI BEACH, a Florida Municipal Corporation, Appellee.
No. 75-46.
District Court of Appeal of Florida, Third District.
May 13, 1975.
Rehearing Denied June 4, 1975.
Sibley, Giblin, Levenson & Ward, Miami Beach, for appellants.
Joseph Wanick, City Atty., and Lee H. Schillinger, Asst. City Atty., for appellee.
Before PEARSON, HAVERFIELD and NATHAN, JJ.
PER CURIAM.
This is an interlocutory appeal from an order of the trial court denying an application for temporary injunction sought by the plaintiffs to enjoin the City of Miami Beach from enforcing its rent control ordinance.
Appellants seek to temporarily enjoin enforcement of the City's rent control ordinance on the grounds that such ordinance is invalid as the City did not comply with *554 the proper procedures in the passage thereof as set forth and prescribed by the charter of the City of Miami Beach.
Granting or refusing an application for temporary injunction rests within the court's sound judicial discretion, guided by established rules of the principles of equity jurisprudence, in view of the particular facts presented in each case. Sackett v. City of Coral Gables, Fla.App. 1971, 246 So. 2d 162. From the facts in this case we find that the trial judge did not abuse his discretion in denying the application for a temporary injunction.
This decision is not to be construed as passing on the procedural validity or the constitutionality vel non of the rent control ordinance or as expressing an opinion thereon.
Affirmed.